Edwin C. Sanders and Jessie L. Sanders v. Commissioner.Sanders v. CommissionerDocket No. 13256.United States Tax Court1948 Tax Ct. Memo LEXIS 36; 7 T.C.M. 856; T.C.M. (RIA) 48238; November 17, 19481948 Tax Ct. Memo LEXIS 36">*36  Edwin C. Sanders, pro se.  S. Earl Heilman, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined deficiencies of $50.92 and $198.51 in victory and income taxes for 1943 and a deficiency of $756.94 in income tax for 1944. The errors assigned relate to deductions for each year disallowed by the Commissioner in determining the deficiencies. [The Facts]  The petitioner and his wife operated a small store for the last 18 weeks of 1943 and during all of 1944. They filed returns for those years with the collector of internal revenue for the district of Tennessee. The petitioners paid rent of $40 per month for the property in which the store was conducted. Those payments were ordinary and necessary expenses of the business in the amounts of $166 for 1943 and $480 for 1944. The Commissioner did not allow deductions for those amounts in determining the deficiencies. [Opinion] The Commissioner disallowed some other deductions in part because of insufficient substantiation. He approximated the portion of each he allowed. The petitioner testified with respect to a few of the items but was unable to give details of expenditures, 1948 Tax Ct. Memo LEXIS 36">*37  saying that he had preserved no records and had no definite recollection of amounts at this time. The record does not justify a finding that the Commissioner erred in any respect except the one set out above. Decision will be entered under Rule 50.